Title: To John Adams from The Intelligencer, 18 October 1775
From: Intelligencer,Hughes, Hugh
To: Adams, John


     
      New York Wednesday Evening 18th Octbr. 1775
      Gentlemen
     
     Since I closed my last, of this Morning, I have been inform’d of a most curious Motion that was made in Committee, last Evening, by a Member of our Congress, on Mr. Tryon’s last Requisition. It was, that they should not only protect him, and his, from any Attempt which may be made by Individuals &c. but that they should give him Notice if any Order of the Continental Congress came to Hand for that Purpose, i.e., of Seizing him and see him safe onboard one of his Majesty’s Ships. This is a Fact. I have heard several of the Members declare it publickly, and not one contradict it. This is New York; how do you like it? They have complimented him highly, on the Rectitude of his Administration, I understand; and let him know that, they would protect him, as far as was consistent withe the overruling Law of Self-preservation; but not a Word of the Union, or Continental Congress.
     If some speedy Method be not fallen upon to remove this intriguing Courtier, he will become daily, more and more popular, and of Course, very dangerous, at such an important Post as This. If Troops are to be sent, do let them hasten along as fast as possible; the Defection becomes greater every Day, in Town and Country. Those that have been pretty hearty, are now afraid of falling a Sacrifice.
     Thursday—What I only heard and conjectured Yesterday, you’l find confirm’d in the inclos’d Paper, if you should not see it before this arrives. In it you will also see that our motley Council, as Dr. Church phrases it, is shortly to be dissolved. I wish the next may be better, but much doubt it I assure you. There is an insuperable Ignorance predominant here, which the Enemies of our Happiness avail themselves of, by some Means or other, continually.
     
     An Attempt was made, previous to the last Election for City Officers, to persuade the Citizens to reject those Magistrates who had discover’d an unfriendly Disposition to the Cause; but to very little Purpose. There was but one Alderman, and 3 or 4 Common Council, left out. The inclos’d Hand-bill contains some of the principal Objections to them, and will characterize the Men. If you think well of it, you may hand it to Dunlap, and Bradford; for which Purpose I shall inclose a Couple, that their Infamy may be as publick as their Actions are criminal, if possible.
     Do inform me, under Cover to Mr. Holt, for The Intelligencer, as mention’d in my First, when the Pensylvania and New Jersey Troops may be expected? It is not possible to communicate the Necessity there is, just now, for their being here.
     I took the Liberty about 8 or 10 Days ago, to mention our Situation to Col. Seymour, of Hartford, begging him to lay it before Governour Trumbull, in order that he might prepare a Number of the Militia to assist us, in Case of an Arrival of foreign Troops &c. as our own were not to be depended on, in general. I wish Mr. Deane, Col. Dyer &c. would back it, if approv’d of. I made use of the same Signature, that I do to you.
     Evening—Capt. Cressop, of the Rifflemen, was buried here with Military Honours, this Afternoon, in Trinity Church-yard. He return’d from Camp to this Place, about 8 Days since, as I am told. The Procession was pretty well conducted, and made a considerable Appearance, allowing for the Defection of the People. But our Fondness for Parade, I imagine, made up for a Want of Zeal, in this Case.
     Low, De Lancey, Walton, Kissam, Verplank &c, &c, have labour’d hard in Congress to-day, that the Freemen (Freemen being excluded, they expect that the Freeholders will return none but such as will be for preserving this City at the Expense of the Liberties of America; that is, Creatures of their own Cast, and Complexion) of this City should be precluded from voting for new Members, and that they should not vote by Ballot; but by Poll, as we are us’d to do.
     I have tho’t that, if it were recommended by the Continental Congress to vote by Ballot, it might have a good Effect. I believe it would be adopted; as there has been an inkling for it here, some Time.
     Another Stratagem is, that the Members of the next Congress shall serve gratis, by which Means they are in Hopes of having very few return’d, but such as are in the Pay of the Ministry already, and the others can easily be taken into Pay. But this is ridiculous, when it is only considered that the Present Congress can not bind a Future.
     
     Friday Morn. There is a Report, by a Sloop from Connecticut River this Morning, that St. John’s is taken, but whether true or not, is yet doubtful.
     The Viper Sloop is daily stopping the Vessels and Boats from Sea and New Jersey.
     
      The Post is waiting, or I could add. I am, with the greatest Regard, Gentlemen, your most obedient Humble Servant,
      The Intelligencer
     
    